                                                                                       FILED             ~
                                                                            CLERK, U.S. DISTRICT COUNT



                                                                                 MAY 242021
                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                        BY                     DEPUTY



                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
     UNITED STATES OF AMERICA,                                 CASE NUMBER
                               V.                  PLAINTIFF                 ~:.L/ —~/ ~~~~/


                      ~Q~~                                        ORDER OF TEMPORARY DETENTION
      ~~       ~y~r'` ~~"'"~~~                                      PENDING HEARING PURSUANT
                                              DEr~wnnrrres).           TO BAIL REFORM ACT


       Upon motion of  ~~-~"'~'~"'~—                                  ,IT IS ORDERED that a det ntion hearing
  is set for  ~ur~ Asti                                               ,at ~%O~      Oa.m./ C~.m. before the
  Honorable       ~.~.~..~~a. C~4./,~«,                               ,in Courtroom    ~~
      Pending this hearing, the defendant shall be held in custody
                                                                   by the   United States Marshal or
                       (Other cuslodinl officer)
                                                                                and produced for the hearing.



  Dated: ~~'l~~ai




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT
                                                                              TO BAIL REFORM ACT
CR-66(!0/97)
                                                                                                             Page 1 of
